UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COLIN PETERS, JR.,

                            Plaintiff,
                                                                 1:18-cv-10185-MKV
                     -against-
                                                                      ORDER
 CAPCO – CAPITAL MARKETS COMPANY,                                   USDC SDNY
                                                                    DOCUMENT
                            Defendants.
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
MARY KAY VYSKOCIL, United States District Judge:                    DATE FILED: 3/16/2020

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the status conference scheduled to take place in this matter

on Wednesday, March 18, 2020 shall be adjourned to Thursday, May 7, 2020 at 10:00 AM. It is

further ORDERED that the parties shall file a joint letter by April 30, 2020 updating the Court on

the status of this case, proposing deadlines for the close of discovery, and informing the Court

whether the parties intend to file dispositive motions or proceed to trial.



SO ORDERED.
                                                      _________________________________
Date: March 16, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
